     6:19-cv-01567-TMC             Date Filed 07/10/20   Entry Number 102         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


 EDEN ROGERS, et al.


                     Plaintiffs,

          v.
                                                     Case No. 6:19-cv-1567 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                     Defendants.


               FEDERAL DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

         Defendants United States Department of Health and Human Services (“HHS”);

Administration for Children and Families (“ACF”); Alex Azar, II, in his official capacity as

Secretary of HHS; Lynn Johnson, in her official capacity as Assistant Secretary for ACF; and Scott

Lekan, in his official capacity as Principal Deputy Assistant Secretary of ACF (collectively the

“Federal Defendants”), file this Motion for Protective Order under Federal Rule of Civil Procedure

26(c).

         For the reasons set forth in the attached Memorandum, the Federal Defendants respectfully

request that the Court enter a protective order prohibiting Plaintiffs from seeking discovery from

the Federal Defendants in this case beyond the limitations of the Administrative Procedure Act

(“APA”), including a requirement that discovery may only be served with leave of Court obtained

under APA standards after the Federal Defendants produce the administrative record. In the

alternative, the Federal Defendants request that the Court enter a protective order as to Request for

Production Nos. 5, 6, and 11–15—see Ex. A at 10, 12, 13—as well as any other discovery requests

now pending or that may be served seeking information related to any federal program or state


                                                 1
       6:19-cv-01567-TMC      Date Filed 07/10/20     Entry Number 102       Page 2 of 2




other than the South Carolina foster care system funded under Title IV-E of the Social Security

Act.

Dated: July 10, 2020                       Respectfully submitted,

                                           ETHAN P. DAVIS
                                           Acting Assistant Attorney General

                                           PETER M. McCOY, JR.
                                           United States Attorney

                                            /s/ Christie V. Newman
                                           CHRISTIE V. NEWMAN (#5473)
                                           Assistant United States Attorney
                                           1441 Main Street, Suite 500
                                           Columbia, SC 29201
                                           Telephone: (803) 929-3021
                                           Email: Christie.Newman@usdoj.gov

                                           MICHELLE BENNETT
                                           Assistant Branch Director

                                           CHRISTOPHER A. BATES
                                           Senior Counsel to the Assistant Attorney General

                                           JAMES R. POWERS (TX Bar No. 24092989)*
                                           Trial Attorney
                                           Federal Programs Branch
                                           U.S. Department of Justice, Civil Division
                                           1100 L Street, NW
                                           Washington, DC 20005
                                           Telephone: (202) 353-0543
                                           Email: james.r.powers@usdoj.gov

                                           *Admitted pro hac vice

                                           Counsel for Federal Defendants
